NO. 07-02-0112-CV

                                IN THE COURT OF APPEALS

                         FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL E

                                    FEBRUARY 24, 2005

                            ______________________________


                              JOHN J. HINDERA, APPELLANT

                                              V.

                             NELSON DOMETRIUS, APPELLEE


                          _________________________________

              FROM THE 237TH DISTRICT COURT OF LUBBOCK COUNTY;

                   NO. 99-507,408; HONORABLE SAM MEDINA, JUDGE

                           _______________________________

Before REAVIS and CAMPBELL, JJ. and BOYD, S.J.1


                                 MEMORANDUM OPINION


      Pending before this Court is the second motion to dismiss of appellee Nelson

Dometrius by which he requests dismissal citing appellant John J. Hindera’s lack of due

diligence in pursuing this appeal. By order dated January 20, 2005, we reinstated the


      1
          John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
appeal and notified Hindera that failure to take any action within 10 days would result in

dismissal for want of prosecution. Hindera did not respond. We grant Dometrius’s motion

and dismiss the appeal.


      Accordingly, this appeal is dismissed for want of prosecution. Tex. R. App. P.

42.3(b).


                                         Don H. Reavis
                                           Justice




                                            2